PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






HONEYWELL/ALSTON-SCANNING & MOBILITY
Intellectual Property Services Group
300 S. Tryon Street
Suite 600
Charlotte NC 28202



     In re Application of Robert T. Kester, et al.
     Appl. No.: 16/138,823
     Filed: September 21, 2018
     Attorney Docket No.: H217725-US9(548105)
     For:  MOBILE GAS AND CHEMICAL 
              IMAGING CAMERA
::::
:
:


   DECISION ON PETITION 
     UNDER 37 C.F.R. § 1.59




This is a decision on the petition under 37 C.F.R. §1.59(b), filed June 12, 2020, to expunge information from the above-identified application. Prosecution is now completed and a Notice of Allowance and Fee(s) Due was mailed on July 6, 2020.

The petition is GRANTED.

Petitioner asserts that that the Information Disclosure Statement (IDS), filed on June 12, 2020, is a “Trade Secret and/or Proprietary Information Disclosure Statement” and requests that it be expunged from the application file record.

The information in question has been determined by the undersigned to not be material to the examination of the instant application. 

Applicant is required to retain the expunged material(s) for the life of any patent which issues on the above-identified application.



Any inquiry regarding this decision should be directed to Hien H. Phan, Quality Assurance Specialist, at (571) 272-1606.


/Gregory J Toatley Jr/____________________________________________
Gregory J. Toatley, Jr., Acting TC Director
Technology Center 2800
Semiconductors/Memory, Electrical Circuits & Systems, 
Printing/Measuring & Testing and Optics/Photocopying

GT/hp	/HIEN H PHAN/                     Supervisory Patent Examiner, Art Unit 2800